oo ON DH PP W NO

Bb Bb Bb HN KN KH HD HD NYO FS KF KF FE FEF Fe OF Oe eS
ao NO On RF BD HO KF CO Oo OH BO oO FP WO NH KF O&O

 

 

Case 2:19-cr-00251-GMN-NJK Document 100 Filed 08/06/20 Page 1 of 5

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-251-GMN-NJK
Plaintiff, Preliminary Order of Forfeiture
V.
MARLA MARISCAL-SANABIA,
Defendant.

 

This Court finds Fernando Bueno pled guilty to Count 1 of a 16-Count First
Superseding Criminal Indictment charging him with conspiracy to distribute a controlled
substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. First Superseding Criminal
Indictment, ECF No. 35; Plea Agreement, ECF No Je: Change of Plea, ECF No.4é:

This Court finds Fernando Bueno agreed to the forfeiture of the property set forth in
the Plea Agreement and the Forfeiture Allegations of the First Superseding Criminal
Indictment. First Superseding Criminal Indictment, ECF No. 35; Plea Agreement, ECF No.
4b Change of Plea, ECF No.4:

| This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegations of the First Superseding Criminal Indictment and the offense
to which Fernando Bueno pled guilty.

The following property is (1) any property, real or personal, which constitutes or is
derived from proceeds traceable to a violation of 21 U.S.C. § 841(a)(1), a specified unlawful
activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), or 21 U.S.C. § 846,

conspiracy to commit such offense; (2) any property constituting, or derived from, any

 

 

 

 
o Oo stn DO OT BR |W NO

DO WM NO HY KH HN NHN HN NO KS =| HB He Re es eee ee
on nN DO On FP WO NH K|§ ODO OO DO HN WB WH FP WHO HO KF CO

 

 

Case 2:19-cr-00251-GMN-NJK Document 100 Filed 08/06/20 Page 2 of 5
|

|
proceeds obtained, directly or indirectly, as the result of violations of 21 U.S.C. §§ 841(a)(1)
and 846; (3) any property used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of violations of 21 U.S.C. §§ 841(a)(1) and 846; (4) all moneys,
negotiable instruments, securities, or other things of value furnished or intended to be
furnished in exchange for a controlled substance or listed chemical in violation of 21 U.S.C.
§§ 841(a1) and 846, all proceeds traceable to such an exchange, and all moneys, negotiable
instruments, and securities used or intended to be used to facilitate any violation of 21
U.S.C. §§ 841(a)(1) and 846; (5) any firearm or ammunition involved in or used in any
knowing violation of any other criminal law of the United States, 21 U.S.C. §§ 841(a)(1) and
846; and (6) any firearm used or intended to be used to facilitate the transportation, sale,
receipt, possession, or concealment of property in violations of 21 U.S.C. §§ 841(a)(1) and
846, and is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. §
2461(c); 21 U.S.C. § 853(a)(1), 853(a)(2), and 853(p); 21 U.S.C. § 881(a)(6) with 28 U.S.C. §
2461(¢); 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 881(a)(11) with 28
U.S.C. § 2461(C):
1. $54,780;

2. $50,000;

3. $7,460;

4. a Glock 26, 9 mm, s/n BGXH541; and

5. any and all ammunition
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

i This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.
NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the United States of America should seize the aforementioned property.
| 2

 

 

 

 

 
eo ON DD OO eR BD HO

Bb BDO BR NHN NH HNO HK HN NO KH RFR RR Fe Fr er Oe Se
aon ny DO OO FP WHO NYO KH DT GO DBI WDB NF P WO NYO KF CO

 

 

case 2:19-cr-00251-GMN-NJK Document 100 Filed 08/06/20 Page 3 of 5

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Fernando Bueno in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

: IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet

 

government forfeiture website, www. forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

right, title, or interest in the forfeited property and any additional facts supporting the

 

petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

! IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States
Attorney's Office at the following address at the time of filing:

///.

/// |

 

 

 

 

 
eo On Do AT RF WY NY Ke

Bho Bb Bb BK KO NH HO KH KH RR Se =| FS SF OS OO SO elle
on Dn Oo FF WHO NY KK DOF ODO WDB nAN DH UT BP WO HO KF OS

 

 

|
Case 2:19-cr-00251-GMN-NJK Document 100 Filed 08/06/20 Page 4 of 5

| Daniel D. Hollingsworth
Assistant United States Attorney
James A. Blum
| Assistant United States Attorney
501 Las Vegas Boulevard South, Suite 1100
: Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order boca of record.

"DATED ae LZ , 2020.

a”

 

| HONO GLORIA M. NAVARRO
UNITEDATATES DISTRICT JUDGE

 

 

 
ono Oo nN DH rn eR |W LH Ke

Bb BO BR BR KN BH LO KN KN KR Ke Re Re ee Se Se eR ee
[oo i ©) 2 © So <> © © Ee © >) SO) n-ne © co)

 

 

Case 2:19-cr-00251-GMN-NJK Document 100 Filed 08/06/20 Page 5of 5

i
i
t

CERTIFICATE OF SERVICE
_ A copy of the foregoing was served upon counsel of record via Electronic Filing on

DATE, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 

 

 

 

 

 

 

 

 
